Citation Nr: 18100330
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 16-45 308
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	3
 
ORDER
Entitlement to a compensable rating for bilateral hallux valgus is denied.
FINDING OF FACT
The Veteran has not undergone an operation with resection of the metatarsal head for his right or left hallux valgus; and the competent evidence of record does not show that the Veterans right or left hallux valgus was severe and equivalent to amputation of the great toe at any time during the relevant rating period.
CONCLUSION OF LAW
The criteria for entitlement to a compensable rating for bilateral hallux valgus have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5280 (2017).
 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active service from September 1981 to November 1985.
The Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  However, prior to the date of the scheduled hearing, the Veteran indicated that he wished to withdraw the request.  
Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist with regard to the claim decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Of note, however, though the Board is remanding the Veterans claims for an increased rating for depression and for a TDIU for additional records from the Social Security Administration, for reasons described below, those records are relevant to those particular claims, and the Board may move forward with a decision as to the Veterans hallux valgus claim.
The Board has thoroughly reviewed all of the evidence in the Veterans record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not need to be discussed).  The analysis in this decision focuses on the most relevant evidence and on what the evidence shows or does not show with respect to the matter decided herein.  The Veteran should not assume that evidence that is not explicitly discussed herein has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Entitlement to a compensable rating for bilateral hallux valgus.
The Veteran seeks a compensable rating for bilateral hallux valgus.  The Veterans increased rating claim was received on October 28, 2014.  Therefore, the relevant rating period is from October 28, 2013, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veterans bilateral hallux valgus has been rated as noncompensable throughout the relevant rating period.
Disability ratings are determined by the application of VAs Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings, in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).
The Veterans bilateral hallux valgus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280, which pertains to hallux valgus.  Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for each unilateral hallux valgus that has been operated upon with resection of the metatarsal head or that is severe, if equivalent to amputation of the great toe.
Turning to the relevant evidence of record, a December 2013 VA podiatry follow-up note states that the Veteran reported he had considered surgery for his bilateral hallux valgus, but changed his mind because the surgeon would not guarantee that his foot pain would subside following the surgery.  The medical treatment evidence of record does not show that the Veteran has undergone an operation with resection of the metatarsal head for his right or left hallux valgus.  It also does not contain any competent evidence showing that the Veterans right or left hallux valgus was severe and equivalent to amputation of the great toe at any time during the relevant rating period.  In that regard, the Board notes that the records do show that the Veteran was diagnosed with peroneus brevis tendonitis, which caused pain in the ankles, and that he underwent a repair of the peroneus brevis tendon of the left foot in January 2015 for the condition.  However, the Veteran is not service-connected for a right or left ankle disability such as peroneus brevis tendonitis, and his treatment for such disabilities is not for consideration in rating his service-connected bilateral hallux valgus.
The Veteran was provided a VA foot conditions examination in April 2015.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran did not report pain in his feet or that flare-ups impact the function of his feet.  On examination, the Veteran had pain in the bilateral feet; however, the examiner attributed the pain to the Veterans nonservice-connected disabilities of the bilateral ankles.  The examiner opined that the Veteran does not have symptoms due to the bilateral hallux valgus, has not had surgery for the disabilities, and does not have functional loss attributable to the disabilities.
The Board finds that the Veteran is not entitled to a compensable rating for his service-connected bilateral hallux valgus.  The record does not show, and the Veteran has not contended, that he has undergone resection of the metatarsal head of either foot.  In addition, there is no competent evidence of record reflecting that the Veterans symptoms relating to the bilateral hallux valgus was severe and equivalent to amputation of the great toe at any time during the relevant rating period.  The April 2015 VA examiner opined that the Veteran does not have any symptoms or functional loss attributable to the bilateral hallux valgus.  Therefore, the Veterans symptoms do not manifest to a degree that more nearly approximates the criteria for a compensable disability rating for bilateral hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5284, provides criteria for ratings of up to 30 percent for foot injuries, other.  However, when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Rather, a condition listed in the Schedule should be rated under the diagnostic code that specifically pertains to it.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Because the Veterans service-connected disability of hallux valgus is specifically contemplated under Diagnostic Code 5280, Diagnostic Code 5284 is not for application in this case.
Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected bilateral hallux valgus, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).
The Board therefore concludes that the criteria for entitlement to a compensable rating for bilateral hallux valgus have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veterans bilateral hallux valgus, and a compensable rating must be denied.  As the preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
REMANDED ISSUES
Entitlement to a rating in excess of 10 percent for lumbosacral strain; entitlement to increased ratings for depressive disorder with sleepless condition, currently rated as 30 percent disabling prior to January 10, 2014, and as 70 percent disabling thereafter; and entitlement to a total disability rating based on individual unemployability (TDIU) are remanded for additional development.
1. Increased rating for lumbosacral strain.
The Veteran was afforded a VA back conditions examination in April 2015 to assess the severity of his service-connected lumbosacral strain.  A review of the examination report reveals that the examiner obtained range-of-motion measurements for the lumbar spine and made other clinical findings necessary for the Board to make an informed decision on the claim, but concluded that the Veteran displayed poor, minimal effort and/or appeared to be exaggerating his low back symptoms.  In addition, does not include joint testing for pain on both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Given the unreliable results of the April 2015 VA examination and the lack of joint testing for pain on both active and passive motion, the Board finds that another attempt should be made to afford the Veteran a VA examination to obtain accurate information as to the current severity of his service-connected lumbosacral strain.
In that regard, the Board notes that it is the Veterans own responsibility to fully cooperate with VA and the VA examiner in this matter.  The duty to assist is not a one-way street.  If a veteran wishes for assistance from VA, he cannot passively wait for such assistance in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
2.  Increased ratings for depressive disorder and entitlement to a TDIU.
Records pertaining to the Veterans application for Social Security Administration disability benefits received in February 2015 reflect that the Veteran was denied entitlement to those benefits at the initial level in February 2015.  In December 2016, the Veteran, through his representative, submitted a copy of an August 2015 Social Security Administration Administrative Law Judge (ALJ) decision granting entitlement to Social Security Administration disability benefits.  In that decision, the ALJ references a March 2015 physical assessment by a State agency medical consultant.  The ALJ also refers to evidence received at the hearing level that shows that the claimant is more limited than determined by the State agency consultants, particularly with regard to his depressive disorder.  Given these statements in the August 2015 ALJ decision, the Board finds that a remand is required so that efforts may be made to obtain the Social Security Administration records referenced by the ALJ, which were not part of the Social Security Administration records VA previously received them in February 2015.  See 38 C.F.R. § 3.159 (c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).
 
The matters are REMANDED for the following action:
1. Obtain the Veterans VA treatment records that remain outstanding and are relevant to the issues remaining on appeal, specifically to include any such records from the James A. Haley Veterans Hospital in Tampa, Florida.
2. Obtain the Veterans federal records from the Social Security Administration.  Document all requests for information as well as all responses in the record.
3. Thereafter, schedule the Veteran for an examination by an appropriate clinician to determine the current severity of his service-connected lumbosacral strain.  The examiner should provide a full description of the disability and report all signs and symptoms necessary for evaluating the Veterans disability under the rating criteria.  The examiner must test the Veterans active motion, passive motion, and pain with weight-bearing and without weight-bearing.  The examiner must attempt to elicit information regarding the severity, frequency, and duration of any flare-ups, and the degree of functional loss during flare-ups.  To the extent possible, the examiner should identify any symptoms and functional impairments due to the lumbosacral strain alone and discuss the effect of the Veterans lumbosacral strain on any occupational functioning and activities of daily living.  If it is not possible to provide a specific measurement, or an opinion regarding flare-ups, symptoms, or functional impairment without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).
4. After the above development, and any additionally indicated development, has been completed, readjudicate the issues remaining on appeal.  If any benefit sought is not granted to the Veterans satisfaction, send the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.  If necessary, return the case to the Board for further appellate review.
 
 
Evan M. Deichert
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. J. Anthony, Associate Counsel 

